       Case 4:20-cv-01429-BRW Document 20 Filed 03/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

DAVID PATTERSON, SR.                                                        PLAINTIFF
ADC #129780

V.                        CASE NO. 4:20-CV-1429-BRW-BD

NICOLE ROGERS, et al.                                                    DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED this 23rd day of March, 2021.



                                                     Billy Roy Wilson_________________
                                                    UNITED STATES DISTRICT JUDGE
